Warrant No. 2009-016 THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD OR TRANSFERRED FOR VALUE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION THEREOF UNDER THE SECURITIES ACT OF 1933 AND/OR THE SECURITIES ACT OF ANY STATE HAVING JURISDICTION, OR AN OPINION OF COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR ACTS. THIS WARRANT IS ISSUED IN CONNECTION WITH THE CONSULTING AGREEMENT BETWEEN CANTONE ASSET MANAGEMENT, LLC AND AMDL, INC. DATED SEPTEMBER9, 2009 (“CONSULTING AGREEMENT” AND IS SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE CONSULTING AGREEMENT. STOCK PURCHASE WARRANT For the Purchase of 200,000 Shares of Common Stock, $.001 Par Value of AMDL, INC.
